EXHIBIT 10.3

AMENDED AND RESTATED NOTE


$54,824,561.40
July 20, 2015




FOR VALUE RECEIVED, GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.
(“Maker”) promises to pay without offset or counterclaim to the order of
KEYBANK, NATIONAL ASSOCIATION (“Payee”), the principal amount equal to the
lesser of (x) FIFTY-FOUR MILLION EIGHT HUNDRED TWENTY-FOUR THOUSAND FIVE HUNDRED
SIXTY-ONE AND 40/100 DOLLARS ($54,824,561.40) or (y) the outstanding amount
advanced by Payee as a Loan (or Loans) under the Credit Agreement (as
hereinafter defined), payable in accordance with the terms of the Credit
Agreement.
Maker also promises to pay interest on the unpaid principal amount of this
Amended and Restated Note (this “Note”) at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated Credit Agreement dated as of even date herewith, among Maker, the
Lenders named therein, and KeyBank, National Association, as Administrative
Agent for itself and the Lenders (as hereafter amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.
Subject to the terms and provisions of the Credit Agreement, amounts borrowed
may be repaid and reborrowed at any time prior to the termination of the
Availability Period. No Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Maximum Loan Available Amount less the outstanding balance of
the Term Loan.
This Note is subject to (a) mandatory prepayment and (b) prepayment at the
option of the Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
THIS AMENDED AND RESTATED NOTE AMENDS, RESTATES AND REPLACES IN ITS ENTIRETY
THAT CERTAIN AMENDED AND RESTATED NOTE FROM GRIFFIN CAPITAL ESSENTIAL ASSET
OPERATING PARTNERSHIP, L.P. DATED JUNE 9, 2015 IN THE ORIGINAL PRINCIPAL AMOUNT
OF $70,000,000.00. THIS AMENDED AND RESTATED NOTE DOES NOT CONSTITUTE A NOVATION
OF THE ORIGINAL INDEBTEDNESS EVIDENCED HEREBY.

1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Maker has caused this Amended and Restated Note to be
executed and delivered by its duly authorized officer, as of the day and year
first written above.
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation, its General
Partner
 
 
 
 
 
 
By:
/s/ Joseph E. Miller
 
 
Name:
Joseph E. Miller
 
 
Title:
Chief Financial Officer








2